DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 14-20 in the reply filed on 6/23/2022 is acknowledged.
Claims 1-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method claims, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/23/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al. (20150249209).
Regarding Claim 14, in Fig. 3H and paragraphs 0006, 0007, 0010, 0037, 0045 and 0063, Lu et al. discloses a semiconductor device, comprising: a substrate MRAM/Logic; a connection structure Cu disposed on the substrate; 20a first inter-metal dielectric (IMD) layer (IMD4) disposed on the substrate and surrounding the connection structure; a magnetic tunnel junction (MTJ) structure (element 302, labeled in Fig. 3A) disposed on the connection structure Cu; a spacer (element 306, labeled in Fig. 3A) disposed on a sidewall of the MTJ structure and a sidewall of the connection structure; and 25a second IMD layer (IMD2) disposed on the first IMD layer and surrounding the MTJ structure, wherein a dielectric constant of the first IMD layer (IMD4) is lower than a dielectric constant of the second IMD layer (IMD2).  
Regarding Claim 15, the 30dielectric constant of the first IMD layer (IMD4) and the dielectric constant of the second 4Appl. No. 17/204,937 Reply to Office action of June 16, 2022IMD layer (IMD2) are lower than 2.9 (see paragraph 0055)
Regarding Claim 16, a hardness of the second IMD layer (IMD2) is higher than a hardness of the first IMD layer (IMD4) (see paragraph 0055).  
Regarding Claim 20, a dielectric constant of the second IMD layer (IMD2) is lower than a dielectric constant of the spacer (see paragraph 0055).

Claim 17 (Original): The semiconductor device according to claim 14, wherein the second IMD layer directly contacts the first IMD layer.  
Claim 18 (Original): The semiconductor device according to claim 14, wherein a top 10surface of the first IMD layer comprises a concave surface, and the second ID layer completely covers the top surface of the first IMD layer.  
Claim 19 (Original): The semiconductor device according to claim 14, wherein a top surface of the first IMD layer is lower than a top surface of the connection structure 15in a thickness direction of the substrate.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,707,412 Although the claims at issue are not identical, they are not patentably distinct from each other because
Regarding Claim 14, both claim 14 of the instant application and claims 1-4 of ‘412 claim a semiconductor device, comprising: a substrate; a connection structure disposed on the substrate; 20a first inter-metal dielectric (IMD) layer disposed on the substrate and surrounding the connection structure; a magnetic tunnel junction (MTJ) structure disposed on the connection structure; a spacer disposes on a sidewall of the MTJ structure and a sidewall of the connection structure; and 25a second IMD layer disposed on the first IMD layer and surrounding the MTJ structure, wherein a dielectric constant of the first IMD layer is lower than a dielectric constant of the second IMD layer.  
Regarding Claim 15, both claim 15 of the instant application and claims 1-4 of ‘412 claim that the 30dielectric constant of the first IMD layer and the dielectric constant of the second 4Appl. No. 17/204,937 Reply to Office action of June 16, 2022 IMD layer are lower than 2.9.  
Regarding Claim 16, both claim 16 of the instant application and claims 1-4 of ‘412 claim that a hardness of the second IMD layer is higher than a hardness of the first IMD layer.  
Regarding Claim 17, both claim 17 of the instant application and claims 1-4 of ‘412 claim that the second IMD layer directly contacts the first IMD layer.  
Regarding Claim 18, both claim 18 of the instant application and claims 1-4 of ‘412 claim that a top 10surface of the first IMD layer comprises a concave surface, and the second ID layer completely covers the top surface of the first IMD layer.  
Regarding Claim 19, both claim 19 of the instant application and claims 1-4 of ‘412 claim that a top surface of the first IMD layer is lower than a top surface of the connection structure 15in a thickness direction of the substrate.  
Regarding Claim 20, both claim 20 of the instant application and claims 1-4 of ‘412 claim that a dielectric constant of the second IMD layer is lower than a dielectric constant of the spacer.

Examiner is including following pertinent prior art references that are not relied upon but that do disclose IMD layers of different dielectric constant:
Feng et al. (20200013949) (Fig. 5 and 9)
Yu et al. (20190131518) (Fig. 1)
Li (2015171314) (Figs 4, 7 and 13)
Cheng et al. (20190157139) (Figs. 1, 3 and 5)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAZLI ERDEM/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        6/29/2022